Citation Nr: 0842304	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  05-32 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

.


INTRODUCTION

The veteran had active military service from July 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

The Board notes that subsequent to the July 2006 supplemental 
statement of the case (SSOC) additional evidence was 
received.  However, the January 2006 statement from Dr. L. J-
M. is duplicative of evidence already in the claims file 
while the veteran's spouse's November 2006 statement, 
describing problems the veteran has due to his service-
connected post traumatic stress disorder, is cumulative of 
assertions previously raised by the veteran.  Thus, there is 
no necessity to either seek a waiver of initial RO review and 
consideration of the information from the veteran or remand 
the appeal for RO consideration of the information, and the 
Board may proceed with appellate review of the case.  See 38 
C.F.R. § 20.1304 (2008).

The Board remanded this case in December 2005 for further 
development.


FINDINGS OF FACT

1.  The veteran is service-connected for anxiety reaction 
with PTSD (rated 50 percent); duodenal ulcer (rated 10 
percent); epidermatophytosis, right foot (rated 10 percent); 
and, malaria (rated 0 percent).  The combined rating is 60 
percent.  

2.  The veteran's service-connected disabilities, alone, do 
not render him unemployable considering his educational and 
occupational background.




CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2008)) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

In this appeal, in an April 2004 pre-rating letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for TDIU, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to each claim.  
The July 2004 RO rating decision reflects the initial 
adjudication of the claim after issuance of that letter.  
Hence, the April 2004 letter met all four of Pelegrini's 
content of notice requirements as well as the VCAA's timing 
of notice requirement.  The notice described above also 
included a specific request that the veteran furnish 
pertinent evidence in his possession (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).

The Board notes that the veteran was not provided notice of 
how VA assigns an effective date (in the event that his claim 
was granted).  However, as the Board herein denies the claim 
for TDIU, no effective date is being, or is to be assigned.  
Hence, there can be no possibility of prejudice to the 
veteran under the requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of post-service 
private medical records, VA outpatient treatment (VAOPT) 
records, private physician statements, and reports of VA 
examinations.  The veteran has not indicated he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal. All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2008).

Pertinent Law and Regulations

The veteran asserts, in essence, that he is unable to 
maintain employment due to his service-connected 
disabilities.

A total disability evaluation based on individual 
unemployability due to service connected disorders is 
assigned when service-connected disabilities result in such 
impairment of mind or body that the average person is so 
disabled that he is precluded from following a substantially 
gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  If there is 
only one service-connected disability, it must be rated at 60 
percent or more; if there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more and the combined rating must be at least 70 percent.  38 
C.F.R. § 4.16(a).

If a veteran is unemployable due solely to service-connected 
disabilities, but does not meet the schedular criteria of 38 
C.F.R. § 4.16(a), the claim for a total disability evaluation 
based on individual unemployability due to service connected 
disorders should be submitted to the Director, Compensation 
and Pension Service, for consideration of a total disability 
evaluation based on individual unemployability due to service 
connected disorders on an extraschedular basis.  38 C.F.R. § 
4.16(b).  Finally, the service-connected disabilities must be 
so severe as to produce unemployability, in and of 
themselves, without regard to unemployability attributable to 
age of the veteran or to other disabilities for which service 
connection has not been granted.  38 C.F.R. § 3.341.  That 
is, a total disability evaluation based on individual 
unemployability due to service-connected disorders may not be 
assigned if unemployability is a product of advanced age, or 
of other nonservice-connected disabilities, rather than a 
result of functional impairment due solely to service-
connected disabilities.  38 C.F.R. § 4.19.

Background

According to the evidence, including his January 2004 TDIU 
claim (VA Form 21-8940), the veteran has not worked full-time 
since his retirement on August 14, 1999.  He noted that he 
had been a factory manager and had completed two years of 
college.  

In a September 2003 letter, the veteran's VAMC clinician, 
noted that he was diagnosed and treated for severe PTSD.  She 
and a VA psychiatrist had, "consistently assigned GAF scores 
of 50 or below since September 2002."  She opined that the 
veteran was, "Severely and Totally Disabled by PTSD.  He is 
Unemployable."  The psychologist continued to treat the 
veteran subsequent to her leaving the VA.  In January 2006, 
she submitted another letter in response to a December 2005 
Board decision which increased the veteran's rating for an 
anxiety disorder with PTSD from 30 to 50 percent.  In essence 
she continued to argue that the veteran was totally 
unemployable as a result of his PTSD.

The file includes the veteran's VA mental health treatment 
records from October 2002 through July 2005.  The records 
reveal treatment for chronic PTSD and a history of alcohol 
dependence.  While continuing to describe the veteran as 
occupationally impaired and unemployable, the Board notes 
that the treatment notes do not support this conclusion.  An 
April 2005 entry described the veteran as well groomed with 
good hygiene, cooperative, with good eye contact and 
psychomotor activity was within normal limits. His cognitive 
ability was grossly intact, insight was good, and judgment 
was intact.  His thoughts were logical, and goal directed.  
He denied auditory hallucinations but reported visual 
illusions in his peripheral vision.  He denied suicidal and 
homicidal ideations.  A GAF of 48 was assigned.



A VA examiner in November 2002 and October 2003 VA mental 
disorders examinations noted the veteran first sought 
psychiatric treatment in August 2002.  He reported attending 
group therapy twice monthly at the VAMC, and once a month in 
group session with a private provider.  In October 2003 he 
reported being seen in group therapy weekly with a private 
provider.  He reported retiring in December 1997 after 221/2 
years due to his wife's illness.  He got along well with his 
wife, daughter and two grandchildren.  He had several close 
friends (15 to 20) and he saw several of them weekly or more 
often.  He had dinner three times a month with friends.  The 
veteran was alert, with slight to considerable orientation 
problems.  In October 2003, the examiner suspected that he 
exaggerated his symptomatology.  His mood was mildly 
dysphoric and his affect was mildly constricted.  He was very 
verbose and elaborated about topics which were not relevant.  
There was no evidence of psychomotor agitation or 
retardation.  Eye contact was good and he was fairly 
cooperative.  His thought process was circumstantial.  He 
denied auditory or visual hallucinations, delusions, suicidal 
or homicidal ideation.  His memory was mildly to moderately 
impaired for immediate recall, but intact for recent and 
remote memory.  He had fair insight and his intelligence was 
average.  The diagnosis was mild PTSD and a GAF of 63 was 
assigned.

In October 2003 the examiner opined that the veteran 
continued to exhibit mild symptoms of PTSD.  In terms of 
social adaptability and interaction with others he did not 
appear to be impaired.  He might have had slight difficulty 
interacting with non veterans but was typically functioning 
well socially.  His ability to maintain employment appeared 
only mildly impaired. 

In an April 2005 VA PTSD examinations the examiner noted that 
the veteran was married for 20 to 25 years and got along well 
with his wife, daughter and two grandchildren.  He socialized 
with other veterans occasionally.  He was casually dressed 
and groomed, alert, oriented, and cooperative. There was no 
evidence of psychomotor agitation or retardation.  His affect 
was flat.  Eye contact was intermittent.  Speech was slow and 
halting.  His thought process was logical and goal directed 
without evidence of loosening of associations.  Judgment was 
good.  He denied hallucinations or delusions with the 
exception of flashbacks and hallucination of NVA.  He denied 
suicidal ideations but had some homicidal thoughts, but did 
not feel like he would follow through.  The diagnosis was 
severe, chronic PTSD and a GAF of 40 was assigned. 

The examiner opined that his social adaptability and 
interaction with others was severely impaired, and his 
flexibility, adaptability, and efficiency in an industrial 
environment were totally impaired.  He was considered 
unemployable.  The examiner then added that the veteran was 
competent to handle his own funds and capable of taking care 
of his own activities of daily living.

The veteran underwent a VA examination in May 2004, in part 
for the specific purpose of determining whether his other 
service-connected disabilities affected his ability to be 
employed.  Regarding malaria, the examiner noted that 
subsequent to service he had only one episode of chills and 
fever in 1980, but was unsure whether this was related to his 
malaria.  He has had no other episodes.  Regarding his 
duodenal ulcer, he denied vomiting of blood, or dark black 
stools.  He underwent an occult blood test a few months ago 
which was negative.  He had no abdominal pain, nausea, weight 
loss, anemia, or chest pain.  The examiner diagnosed a 
history of malaria, inactive; and, history of peptic ulcer 
disease under control.    

Regarding his foot disorder, he reported treatment in 1966 
with oral antibiotics for hyperpigmentation of his feet.  He 
never used any topical treatment for the condition.  He 
reported infrequent pruritus, but no pain, fever, weight loss 
or any other symptoms.  He has never had corticosteroid, 
immunosuppressive, or phototherapy treatment. The diagnoses 
was tinea pedis and onychomytosis based on the history 
provided by the veteran.  The examiner noted that the foot 
condition did not affect his usual occupational or 
recreational activities, or activities of daily living.  The 
examiner noted the condition was essentially asymptomatic.



Analysis

The veteran is service-connected for the following 
disabilities: anxiety reaction with PTSD (rated 50 percent); 
duodenal ulcer (rated 10 percent); epidermatophytosis, right 
foot (rated 10 percent); and, malaria (rated 0 percent).  The 
combined rating is 60 percent.  Thus, the veteran fails to 
meet the schedular criteria for consideration of TDIU.  See 
38 C.F.R. § 4.16(a).

After reviewing the record, and for reasons discussed 
immediately below, the Board finds that the evidence does not 
demonstrate that the veteran's service-connected disabilities 
are of such severity as to render him unable to secure or 
follow substantially gainful employment.

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).

The Board is mindful that it cannot make its own independent 
medical determination, and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the 
opinion of one competent medical expert over that of another, 
provided the reasons therefore are stated.  Winsett v. West, 
11 Vet. App. 420, 424-25 (1998).  Further, while the Board is 
not free to ignore the opinion of a treating physician, 
neither is it required to accord it substantial weight.  
Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  Courts 
have repeatedly declined to adopt a "treating physician 
rule," which would give preference, i.e., additional 
evidentiary weight, to this type of evidence.  See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001).



The record contains opposing opinions.  The Board, however, 
finds the November 2002/October 2003 VA examiner's opinion to 
be more probative than the September 2003/January 2006 
opinion by the veteran's VA mental health clinician, or the 
conclusion of the April 2005 VA examiner.  The November 
2002/October 2003 VA examiner reviewed the entire claims file 
before offering her opinion, including objective evidence 
such as various medical reports and the veteran's service 
treatment records.  In contrast, the veteran's treating 
clinician does not fully explain the reasoning for her 
opinion.  While the file contains numerous group therapy 
notes, they do not appear to rise to the level of total 
social and occupational disability.  In fact they do not 
differ in description radically from the observations of the 
November 2002/October 2003 VA examiner who concluded the 
veteran's social adaptability and interaction with others did 
not appear to be impaired, and his ability to maintain 
employment was only mildly impaired.  Likewise the April 2005 
VA examiner appears to describe a moderately disabled veteran 
who is retired and socializes well with his wife, family, and 
friends, yet concludes that the veteran's, "social 
adaptability and interaction with others was severely 
impaired, and his flexibility, adaptability, and efficiency 
in an industrial environment was totally impaired."  The 
examiner then added that the veteran was competent to handle 
his own funds and capable of taking care of his own 
activities of daily living.  The Board in its December 2005 
decision granting an increase to 50 percent for the veteran's 
psychiatric disability also noted the disparities between the 
clinical records, and the April 2005 VA examination report 
and the conclusions of the treating clinician and examiner 
and determined that the evidence of record did not support 
their findings under the rating criteria in 38 C.F.R. 
§ 4.130, Diagnostic Code 9400.  The Board at that time 
afforded greater probative weight to the November 
2002/October 2003 VA examiner's opinion in determining that 
the veteran's PTSD was no more than moderately disabling.

Therefore, the Board in the instant appeal also affords 
greater probative weight to the November 2002/October 2003 VA 
examiner's opinion.

Looking at the factors which are to be considered, the 
preponderance of the evidence is against finding that the 
functional limitations imposed by the veteran's service-
connected disabilities alone preclude the performance of 
substantially gainful employment.  In summary, based on the 
evidence of record, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
TDIU.  The benefit sought on appeal is accordingly denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to total disability evaluation based on 
individual unemployability due to service connected 
disabilities is denied.



____________________________________________
JOHN Z. JONES 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


